DETAILED CORRESPONDENCE
This action is in response to the filing of the Remarks and amendment on 12/15/2020. The amendments made have overcome the 112 rejections. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Claim Objections
As in the Non-Final rejection, Claims 15 and 20 are identical. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 – 10, 12 -16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Rao (US 5684696) in view of COOPRIDER (US 20120245817).
Claim 1, Rao discloses a method of implementing a vehicle path correction comprising: determining if a vehicle automatic steering system is engaged [see Abst, Fig 43 and steering control (4306) -  A system and method for enabling an autonomous vehicle to track a desired path plans a continuous path to return to the desired path when the vehicle deviates from the desired path; in the autonomous mode, the steering control functional block 4306 is responsible for controlling the steer angle of the vehicle's wheels. It sends out commands to a valve 4912 to control the steer angle and receives information from a resolver (not shown) mounted on the tie rod system, so that it knows what the actual wheel angle is];

determining an automatic steering system first path [see at least route planning Col 30, ll. 25 – 40 – “Route planning" is the determination of which path segments to take to get to a desired destination. In general, a route can be thought of as a high-level abstraction or representation of a set of points between two defined locations. Just as one can say to a human driver "take route 95 south from Lobster, Me., to Miami, Fla.," and the driver will translate the instruction into a series of operations (which may include starting the vehicle 310, releasing the brake 4406, engaging the transmission 4610, accelerating to the posted speed limit, turning the steering wheel 4910)];
compiling vehicle location data; determining a current vehicle heading from the compiled vehicle location data;  [see Figs 7 and 8 and Col 15 – Col 17, ll. 29 - the vehicle positioning system (VPS) of the present invention is a positioning system based on the incorporation of Inertial Reference Unit (IRU) Data, Odometer Data and Global Positioning System (GPS) Data]; 



	Rao teaches a system and method for enabling an autonomous vehicle to track a desired path plans a continuous path to return to the desired path when the vehicle deviates from the desired path [see at least Abst].
Rao does not specifically disclose:
determining if the difference between the current vehicle heading and the first path is above a current heading threshold value; 
analyzing the compiled vehicle location data to model a second path if the difference between the current vehicle heading and the first path is above the current-heading threshold value;
determining if a difference between the first path and the second path is greater than a path threshold value; determining a new path if the difference between the first path and the second path is greater than the path threshold value; 
and outputting a signal configured to cause the vehicle automatic steering system to follow the new path.
	However, COOPRIDER discloses a system and method includes receiving location data of the vehicle from a GPS unit, retrieving navigation characteristics stored in a map database based on the location data, generating a path tree comprising a set of forward paths the vehicle can take and a path tree root comprising the current path the vehicle is on and generating vehicle data from at least one vehicle sensor [see abst].
	Additionally, COOPRIDER includes determining a most probable future path for the vehicle, determining road curvature of the most probable path at a plurality of nodes, comparing the received vehicle data with a threshold at one of the plurality of nodes on the most probable path, and transmitting a control signal in the case that the threshold has been exceeded [see Abst]. 
Also disclosing, the various driver assistance modules may be used to provide indicators or warnings to a vehicle passenger or may be used to send a control signal to a vehicle system component such as a vehicle engine control unit, or a vehicle steering control unit, for example, by communicating a control signal through a vehicle control area network (CAN) [see at least 0017, Abstract].
Therefore, it would have been obvious to modify Rao, to include determining if the difference between the current vehicle heading and the first path is above a current heading threshold value; analyzing the compiled vehicle location data to model a second path if the difference between the current vehicle heading and the first path is above the current-heading threshold value; determining if a difference between the first path and the second path is greater than a path threshold value; determining a new path if the difference between the first path and the second path is greater than the path threshold value; and outputting a signal configured to cause the vehicle automatic steering system to follow the new path, as suggested and taught by COOPRIDER, providing an assistance system to produce accurate path related determinations. 

	Claim 2, Rao discloses the method of claim 1, wherein the new path is the same as the second path.
	Rao discloses a system and method for enabling an autonomous vehicle to track a desired path plans a continuous path to return to the desired path when the vehicle deviates from the desired path [see Abst]. 
a path replanner is used to generate a new path which converges smoothly to the desired path 3312 from the current position. The Examiner understands any new path can be the second path since it teaches the vehicle will move from an actual path to a desired path with the desired path (2nd) being the new path [see figs 28, 33 and col. 35, ll 1 – 15].

Claim 4, Rao discloses the method of claim 1, wherein the location data is obtained from a GPS device [see at least fig 3].  

Claim 5, Rao discloses the method of claim 1, wherein the signal is output to a steering controller [see Fig 31 and steering controller and Col. 39, ll. 45 – 54 - steering angles are planned from the desired path 3312 and sensed vehicle positions. These angles are commanded to the vehicle via a steering controller 3104]

Claim 7,   Rao discloses  the method of claim 1, further comprising selecting the first path if the difference between the current vehicle heading and the first path is below the current heading threshold value and outputting a signal configured to cause the vehicle automatic steering system to follow the first path.

	Rao discloses that the path is constantly being monitored and if the vehicle goes off path and a certain deviation is measured, the vehicle is brought back to path or engages in a new path [see Abst].
	However, the Examiner will also use COOPRIDER which also discloses a non-transitory computer readable medium storing computer program code that, when executed by a computer, causes the computer to perform a method of assisting a driver of a vehicle includes the steps of receiving location data of the vehicle from a GPS unit, retrieving navigation characteristics stored in a map database based on the location data, generating a path tree comprising a set of forward paths the vehicle can take and a path tree root comprising the current path the vehicle is on, generating vehicle data from at least one vehicle sensor, determining a most probable future path for the vehicle based on the path tree, the vehicle data, and the navigation characteristics, determining road curvature of the most probable path at a plurality of nodes on the most probable path, comparing the received vehicle data with a threshold at one of the plurality of nodes on the most probable path, and transmitting a control signal in the case that the threshold has been exceeded [see at least p0014]. COOPRIDER discloses that the vehicle remains on the path based upon the heading and is ONLY brought back into path if it deviates or a threshold is exceeded. 


Claim 8, Rao discloses, the method of claim 1, further comprising compiling object sensing data [see Obstacle handling detection of obstacles, Col 48, ll. 10 – 40].


Claim 9, Rao as modified discloses the method of claim 8, wherein the object sensing data is integrated over a predetermined interval subsequent to engagement of the automatic steering system [[see Obstacle handling detection of obstacles, Col 48, ll. 10 – 40, Detection of Obstacles Col 48, ll.36-Co. 49 ll. 55 (especially Col 50 ll. 52-57 on Kalman filter based on current and previous data. ) and Avoidance of Obstacles Col. 51, ll. 65-Col. 52, ll 10.

Claim 10, Rao as modified discloses the method of claim 8, further comprising performing a quality check on the compiled object sensing data [see Col 48, ll. 54 – Col 49, ll. 25 – processing the scan lines to determine if an object is present by updating each pixel of data]. 





Claim 12, Rao discloses a vehicle control system comprising: 
a control unit operatively connected to a vehicle engine [see Fig 5, computer 402];
a location device operatively connected to the control unit [see Fig 5, GPS];
and a steering controller operatively connected to the control unit and configured to automatically control the path of the vehicle [see Fig 31 and steering controller and Col. 39, ll. 45 – 54 - steering angles are planned from the desired path 3312 and sensed vehicle positions. These angles are commanded to the vehicle via a steering controller 3104];

wherein the control unit includes a path correction system configured to, determine a current vehicle path from location data received from the location device, determine if the current vehicle path is different from a first automatic path, establish a second automatic path, and send a signal to the steering controller to follow the second automatic path [see at least abst –a system and method for enabling an autonomous vehicle to track a desired path plans a continuous path to return to the desired path when the vehicle deviates from the desired path. The continuous path is determined based on the vehicle's position, the desired path, and a look ahead distance;  also includes novel vehicle control sub-systems, including speed control, steering control, and shutdown systems]. 
in response to the difference between the current vehicle path and the first automatic path is above a threshold value.
However, COOPRIDER discloses a navigation characteristics stored in a map database based on the location data, generating a path tree comprising a set of forward paths the vehicle can take and a path tree root comprising the current path the vehicle is on, generating vehicle data from at least one vehicle sensor, determining a most probable future path for the vehicle based on the path tree, the vehicle data, and the navigation characteristics, determining road curvature of the most probable path at a plurality of nodes on the most probable path, comparing the received vehicle data with a threshold at one of the plurality of nodes on the most probable path, and transmitting a control signal in the case that the threshold has been exceeded [see at least p0014]. COOPRIDER discloses that the vehicle remains on the path based upon the heading and is ONLY brought back into path if it deviates or a threshold is exceeded. 
Therefore, it would have been obvious to modify Rao, to include and send a signal to the steering controller to follow the second automatic path in response to the difference between the current vehicle path and the first automatic path is above a threshold value,  as suggested and taught by COOPRIDER, providing an assistance system to produce accurate path related determinations. 








Claim 13, Rao discloses the vehicle control system of claim 12, wherein the path correction system is configured to analyze the vehicle location data to model the current path of the vehicle [see figs 4 – 5, Navigation of the AMT (Autonomous Mining Truck) encompasses several systems, apparatus and/or functions. The VPS (Vehicle Positioning System) 1000 subsystem of the overall AMT system as described above, outputs position data that indicates where the vehicle is located, including, for example, a North and an East position.  Referring now to FIGS. 4 and 5, position data output from the VPS is received by a navigator 406. The navigator determines where the vehicle wants to go (from route data) and how to get there, and in turn outputs data composed of steer and speed commands to a vehicle controls functional block 408 to move the vehicle]; [see at least abst –a system and method for enabling an autonomous vehicle to track a desired path plans a continuous path to return to the desired path when the vehicle deviates from the desired path].


Claim 15, Rao discloses the vehicle control system of claim 12, further comprising an object sensing system operatively connected to the control unit [see Obstacle handling detection of obstacles, Col 48, ll. 10 – 40].


Claim 16,    Rao as modified discloses the vehicle control system of claim 15, wherein the object sensing system but not specifically includes a camera.
Rao discloses that an obstacle sensing system includes a scanner, See Figs 38A and 38B; each scan line is made up of many pixels of data. Each pixel has two parameters associated with it. First, the actual value of the pixel is the range value returned by the scanner 3804. Second, the location of the pixel on the scan line gives an indication of the angle, relative to the vehicle centerline, at which the range value was recorded. Rao does not specifically disclose that this sensing system is a camera.
However, COOPRIDER discloses the vehicle communication network 100 is located within a vehicle body and allows various vehicle sensors including a radar sensor 108, a speed sensor and/or accelerometer 114, and a vehicle vision system 120 which may include a stereovision camera and/or a monovision camera [see p0018].
Therefore, it would have been obvious to modify Rao, to include wherein the object sensing system includes a camera, as suggested and taught by COOPRIDER, providing accuracy of positioning of the object for better avoidance perception. 


Claim 18,    Rao discloses an industrial vehicle comprising: 
an engine; a ground engaging member operatively coupled to the engine [see figs 4, 6 and 46 - governor 4626 controls engine speed 4222, which in turn controls vehicle speed 4624. The engine power is transferred to the drive wheels through the drive train 4600 which is comprised of: a torque converter 4612,   transmission 4610, and final drive 4608, brake system 4606, wheels 4604. The function of these systems is well known in the art];
a control unit operatively connected to the engine [see Fig 5, computer 402];
a location device operatively connected to the control unit [see Fig 5, GPS];
and a steering controller operatively connected to the control unit and the ground engaging member and configured to automatically control the path of the vehicle [see Fig 31 and steering controller and Col. 39, ll. 45 – 54 - steering angles are planned from the desired path 3312 and sensed vehicle positions. These angles are commanded to the vehicle via a steering controller 3104];
wherein the control unit includes a path correction system configured to, determine a current vehicle path from location data received from the location device, determine if the current vehicle path is different from a first automatic path, establish a second automatic path, and send a signal to the steering controller to follow the second automatic path [see at least abst –a system and method for enabling an autonomous vehicle to track a desired path plans a continuous path to return to the desired path when the vehicle deviates from the desired path. The continuous path is determined based on the vehicle's position, the desired path, and a look ahead distance;  also includes novel vehicle control sub-systems, including speed control, steering control, and shutdown systems]. Rao does not specifically teach and send a signal to the steering controller to follow the second automatic path in response to the difference between the current vehicle path and the first automatic path is above a threshold value.
However, COOPRIDER discloses a navigation characteristics stored in a map database based on the location data, generating a path tree comprising a set of forward paths the vehicle can take and a path tree root comprising the current path the vehicle is on, generating vehicle data from at least one vehicle sensor, determining a most probable future path for the vehicle based on the path tree, the vehicle data, and the navigation characteristics, determining road curvature of the most probable path at a plurality of nodes on the most probable path, comparing the received vehicle data with a threshold at one of the plurality of nodes on the most probable path, and transmitting a control signal in the case that the threshold has been exceeded [see at least p0014]. COOPRIDER discloses that the vehicle remains on the path based upon the heading and is ONLY brought back into path if it deviates or a threshold is exceeded. 
Therefore, it would have been obvious to modify Rao, to include wherein send a signal to the steering controller to follow the second automatic path in response to the difference between the current vehicle path and the first automatic path is above a threshold value, as suggested and taught by COOPRIDER, providing an assistance system to produce accurate path related determinations. 


Claim 20, Rao discloses the vehicle control system of claim 12, further comprising an object sensing system operatively connected to the control unit [see Obstacle handling detection of obstacles, Col 48, ll. 10 – 40].


Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Rao (US 5684696) in view of COOPRIDER (US 20120245817) and Keller (US 5987383).

Claim 14, Rao discloses the vehicle control system of claim 13, but not specifically wherein the second automatic path is manually selected by the user. 

However, Keller discloses precision farming methodologies and, in particular, such methodologies as employ global positioning system (GPS) technologies. The first form line may be predefined or may be defined by user during a spraying operation. A second form line is then computed using positioning data obtained while following the first form line and a swathing offset corresponding to the width of a spray pattern. The second form line is updated according to one or more deviations from the computed path. The deviations may correspond to operator inputted corrections which allow for obstacle avoidance, etc. The updating generally occurs by following the second form line as defined by the positioning data and the swathing offset and then deviating from the second form line to accommodate one or more terrain features [see Abst].
The multi-function light bar 72 receives guidance information from GPS receiver 60 and provides clear and immediate guidance information/commands to an operator of sprayer rig 30 through a row of light emitting diodes (LEDs). These LEDs are used to alert an operator when sprayer rig 30 has deviated from a computed form line path. The sensitively of light bar 72 (i.e., the deviation required before an LED will be illuminated to indicate that sprayer rig 30 is straying from the computed path) may be operator  LEDs 76, 78, etc. may be lit to indicate that sprayer rig 30 should be steered to the right to get back to a computed form line path, etc. The times at which the LEDs will be lit may be user configured. For example, LED 76 may be lit when sprayer rig 30 has deviated by two to three feet from the computed form line. Then, if sprayer rig 30 continues to deviate, for example to five feet from the computed form line path, LED 78 may be lit. In other situations, LED 76 may not be lit until a five foot deviation has been recognized. In this way, the user is provided with information which allows him or her to correct the path of sprayer rig 30 back to that of the computed form line [see at least Col 6, ll 21 – 41].
Therefore, it would have been obvious to modify Rao as modified, to include wherein the second automatic path is manually selected by the user, as taught and suggested by Keller, providing a system to update the path based one or more deviations from its computed path.

Claim 19, Rao discloses the industrial vehicle of claim 18, but not specifically wherein the second automatic path is manually selected by a user. 
However, Keller discloses precision farming methodologies and, in particular, such methodologies as employ global positioning system (GPS) technologies. The first form line may be predefined or may be defined by user during a spraying operation. A second form line is then computed using positioning data obtained while following the first form line and a swathing offset corresponding to the width of a spray pattern. The second form line is updated according to one or more deviations from the computed path. The deviations may correspond to operator inputted corrections which allow for obstacle . The updating generally occurs by following the second form line as defined by the positioning data and the swathing offset and then deviating from the second form line to accommodate one or more terrain features [see Abst].
The multi-function light bar 72 receives guidance information from GPS receiver 60 and provides clear and immediate guidance information/commands to an operator of sprayer rig 30 through a row of light emitting diodes (LEDs). These LEDs are used to alert an operator when sprayer rig 30 has deviated from a computed form line path. The sensitively of light bar 72 (i.e., the deviation required before an LED will be illuminated to indicate that sprayer rig 30 is straying from the computed path) may be operator configured for various types of spraying operations and field conditions. LEDs 76, 78, etc. may be lit to indicate that sprayer rig 30 should be steered to the right to get back to a computed form line path, etc. The times at which the LEDs will be lit may be user configured. For example, LED 76 may be lit when sprayer rig 30 has deviated by two to three feet from the computed form line. Then, if sprayer rig 30 continues to deviate, for example to five feet from the computed form line path, LED 78 may be lit. In other situations, LED 76 may not be lit until a five foot deviation has been recognized. In this way, the user is provided with information which allows him or her to correct the path of sprayer rig 30 back to that of the computed form line [see at least Col 6, ll 21 – 41].
Therefore, it would have been obvious to modify Rao as modified, to include wherein the second automatic path is manually selected by the user, as taught and suggested by Keller, providing a system to update the path based one or more deviations from its computed path.




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Rao (US 5684696) in view of COOPRIDER (US 20120245817) and Mailer (US 6876920). 

Claim 3, Rao as modified discloses the method of claim 1, but does not specifically disclose wherein the position data is integrated over a predetermined time interval subsequent to engagement of the automatic steering system.
However, Mailer discloses a system which includes a position sensing means, which provides data to the microprocessor concerning the position of the tractor at time intervals as the tractor moves across the field. The microprocessor is programmed to determine if the tractor is moving in the desired direction and if it is offset the correct amount from the previous pass. In the event that the tractor is not moving correctly then a guidance means is activated which assists in correcting the course of the tractor. In one embodiment the guidance means is a visual display which displays the deviation from the desired course in a manner which assists the driver of the tractor in returning the tractor to its desired course. In a further embodiment the guidance assist system includes servomotors which are coupled to the steering assembly of the tractor and which are controlled by the microprocessor in order to steer the tractor back to the desired path with minimal intervention required from the driver [see Summary of Inv.]. 
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Rao (US 5684696) in view of COOPRIDER (US 20120245817) and Reeve (US 20110015817).

Claim 6, Rao discloses the method of claim l, but does not specifically disclose further comprising outputting the new path to a display device.
However, Reeve discloses an optical tracking vehicle control system includes a controller adapted for computing vehicle guidance signals and a guidance subsystem adapted for receiving the guidance signals from the controller and for guiding the vehicle.
Reeve further discloses that the error signal may result in generation of a steering guidance arrow on a visual display unit to thereby enable the driver of the vehicle to properly steer the vehicle back onto the desired path of travel [see 0067]. 
Therefore, it would have been obvious to modify Rao as modified, to include further comprising outputting the new path to a display device, as taught and suggested by Reeve, providing communication to a user of the steering control path which the location of the vehicle is being determined. 














Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Rao (US 5684696) in view of COOPRIDER (US 20120245817) and Peake (US 20110118926).

Claim 11, Rao as modified discloses the method of claim 8, but does not specifically disclose wherein the object sensing data is obtained from a mechanical row sensing device.
However, Peake discloses the automatic control of a vehicle or agriculture implement. In particular it relates to the automatic positioning of agricultural vehicles and or implements in order to facilitate the tracking along pre-defined or pre-existing paths; the GNSS receiver may include RTK or DGPS correction capabilities. Path sensors include both row and swath sensors and typically sense physical features along a vehicle [see p0015].
Peake further discloses path sensor data may be gathered and stored in memory. An algorithm uses the signal information from one or more path sensors, that was previously gathered (during previous swaths or from previous passes down the same swath) to define a guidance path. This information is used to calculate any necessary path offsets (either perpendicular to the current guidance path or as an (xy) or east-north offset to the vehicle path based on additional path information. Thus, for instance, GNSS positional information from the satellite or data from an IMU is supplemented with path information that is currently gathered by one or more path sensors as well as path sensor information previously stored in memory. In one embodiment, where crops already exist along the vehicle path, wand sensors such as the sensors 100 shown in FIG. 1 could be used to provide the "nudging" information. Similarly, other vehicle mounted sensors such as cameras, including video cameras and charge coupled devices (CCDs), laser detectors, ultra-sonic, sonar detectors or any other sensors or detectors that can be used to detect obstacles or detect the vehicle position relative to surrounding features, whether these features are furrows in the ground, crop rows, or any other path line reference. For ease of description these sensors will be referred to generally [see at least p0035]. 

Therefore, it would have been obvious to modify Rao as modified, to include wherein the object sensing data is obtained from a mechanical row sensing device, as taught and suggested by Peake, providing sensors that measure distance to the edge of a swath, such as the distance to the edge of the previously harvested adjacent swath; the path sensors include both row and swath sensors and typically sense physical features along a vehicle path such as furrows in the ground or crops along the sides of a swath.


Claim 17, Rao as modified discloses the vehicle control system of claim 15, but does not specifically disclose wherein the object sensing system includes a mechanical row sensing device.
However, Peake discloses the automatic control of a vehicle or agriculture implement. In particular it relates to the automatic positioning of agricultural vehicles and or implements in order to facilitate the tracking along pre-defined or pre-existing paths; the GNSS receiver may include RTK or DGPS correction capabilities. The path sensor may sense one or more path markers and may include at least one of a wand sensor, a mechanical furrow sensor, a camera (e.g., a video camera or a CCD), an ultrasonic furrow sensor and a laser sensor, the path marker being any feature that can [see p0015].
Peake further discloses path sensor data may be gathered and stored in memory. An algorithm uses the signal information from one or more path sensors, that was previously gathered (during previous swaths or from previous passes down the same swath) to define a guidance path. This information is used to calculate any necessary path offsets (either perpendicular to the current guidance path or as an (xy) or east-north offset to the vehicle path based on additional path information. Thus, for instance, GNSS positional information from the satellite or data from an IMU is supplemented with path information that is currently gathered by one or more path sensors as well as path sensor information previously stored in memory. In one embodiment, where crops already exist along the vehicle path, wand sensors such as the sensors 100 shown in FIG. 1 could be used to provide the "nudging" information. Similarly, other vehicle mounted sensors such as cameras, including video cameras and charge coupled devices (CCDs), laser detectors, ultra-sonic, sonar detectors or any other sensors or detectors that can be used to detect obstacles or detect the vehicle position relative to surrounding features, whether these features are furrows in the ground, crop rows, or any other path line reference. For ease of description these sensors will be referred to generally as path sensors and the information they provide will be referred to as "nudging" information or path adjustment information irrespective of the kind of technology used and irrespective of whether the "nudging" information causes the vehicle or implement [see at least p0035]. 
Therefore, it would have been obvious to modify Rao as modified, to include wherein the object sensing data is obtained from a mechanical row sensing device, as taught and suggested by Peake, providing sensors that measure distance to the edge of a swath, such as the distance to the edge of the previously harvested adjacent swath; the path sensors include both row and swath sensors and typically sense physical features along a vehicle path such as furrows in the ground or crops along the sides of a swath.







	Response to Arguments

Arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
	Applicant argues  “…Cooprider does not teach or suggest determining if the difference between the current vehicle heading and the first path is above a current-heading threshold value. Cooprider also does not teach or suggest analyzing the compiled vehicle location data to model a second path if the difference between the current vehicle heading and the first path is above the current-heading threshold value. Instead, [see pages 10 – 11 of Remarks].



First the Examiner would like to note that Rao is used as a primary reference, and since it did not specifically disclose a heading with a threshold and the difference for each path, the Examiner used Cooprider for the combination of Claim 1. 

Rao discloses that the path is constantly being monitored and if the vehicle goes off path and a certain deviation is measured, the vehicle is brought back to path or engages in a new path [see Abst].
Further, Rao teaches a path re-planner is used to generate a new path which converges smoothly to the desired path 3312 from the current position;  generation of continuous paths for autonomous vehicles 310 can use clothoid segments to generate paths not only because the resulting path is posture continuous but also because linear curvature along the curve leads to steering angles that vary approximately linearly along a path replanner is used to generate a new path which converges smoothly to the desired path 3312 from the current position [see figs 28, 33 and col. 35, ll. 1 – 15].
	Rao has already taught that a new path is determined if the difference between the first or current path is a certain deviation from the desired, an output is configured to steer the vehicle to follow a new path or the desired path.   Since Rao did not specifically teach the combination of determining if a difference between the first path and the second path is greater than a path threshold value; determining a new path if the difference between the first path and the second path is greater than the path threshold value; and outputting a signal configured to cause the vehicle automatic steering system to follow the new path, the Examiner chose COOPRIDER which discloses a navigation characteristics stored in a map database based on the location data, generating a path tree comprising a set of forward paths the vehicle can take and a path tree root comprising the current path the vehicle is on, generating vehicle data from at least one vehicle sensor, determining a most probable future path for the vehicle based on the path tree, the vehicle data, and the navigation characteristics, determining road curvature of the most probable path at a plurality of nodes on the most probable path, comparing the received vehicle data with a threshold at one of the plurality of nodes on the most probable path, and transmitting a control signal in the case that the threshold has been exceeded [see at least p0014]. COOPRIDER discloses that the vehicle remains on the path based upon the heading and is ONLY brought back into path if it deviates or a threshold is exceeded. 


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE MARIE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on M- F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RENEE M. LAROSE
Examiner




/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666